         Case 3:20-cv-02951-MMC Document 38 Filed 10/09/20 Page 1 of 1




                            OFFICE OF THE CLERK
                        UNITED STATES DISTRICT COURT
                           Northern District of California

                                       CIVIL MINUTES


Date: October 9, 2020              Time: 9:00 – 9:53              Judge: MAXINE M. CHESNEY
                                         = 53 minutes


Case No.: 20-cv-02951-MMC          Case Name: O'Brien Sales and Marketing, Inc. v.
                                              Transportation Insurance Company



Attorney for Plaintiff: Matthew Weiler
Attorney for Defendant: Geoffrey Godwin and Thomas Lloyd

Deputy Clerk: Tracy Geiger                              Court Reporter: Marla Knox

                                        PROCEEDINGS

Defendant's Motion to Dismiss First Amended Complaint – held by Zoom Webinar.

Court granted motion with leave to amend for the reasons stated on the record.

Deadline to file Second Amended Complaint: November 2, 2020

Initial Case Management Conference continued from November 20, 2020 to February 5, 2021 at

10:30 AM. Joint Case Management Conference Statement due by January 29, 2021.


Order to be prepared by:
( )   Plaintiff              ( )      Defendant             (X)    Court
